Judgment, Supreme Court, Bronx County (Michael Sonberg, J., at plea; John Collins, J., at sentence), rendered March 2, 2000, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s valid waiver of his right to appeal (see People v Moissett, 76 NY2d 909) forecloses appellate review of his claim that prior to imposing sentence the court should have conducted an inquiry into the reasons for his admitted relapse into drug use and his failure to complete a drug program, the successful completion of which would have made him eligible for a more *106favorable disposition (see People v Turner, 287 AD2d 351, lv denied 97 NY2d 734). In any event, reaching the merits, defendant’s claim is unavailing. Concur — Williams, P.J., Mazzarelli, Sullivan, Rosenberger and Gonzalez, JJ.